Exhibit 10.1

EXECUTION VERSION

STOCKHOLDERS’ AGREEMENT

dated as of

April 24, 2013

among

GAIN CAPITAL HOLDINGS, INC.

and

GARY L. TILKIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01. Definitions

     1   

Section 1.02. Other Definitional and Interpretative Provisions

     4    ARTICLE 2    BOARD RIGHTS; VOTING   

Section 2.01. Stockholder Appointment to Company Board

     4   

Section 2.02. Stockholder Voting Obligations

     5   

Section 2.03 Stockholder Standstill

     6    ARTICLE 3    RESTRICTIONS ON TRANSFER   

Section 3.01. General Restrictions on Transfer

     7   

Section 3.02. Legends

     8   

Section 3.03. Permitted Transferees

     8   

Section 3.04. Restrictions on Transfers by the Stockholder

     8   

Section 3.05. Notices Of Transfer

     9   

Section 3.06. Right Of First Refusal

     9   

Section 3.07. Cooperation by the Company

     10    ARTICLE 4    CERTAIN COVENANTS AND AGREEMENTS   

Section 4.01. Termination

     10    ARTICLE 5    MISCELLANEOUS   

Section 5.01. Successors and Assigns

     11   

Section 5.02. Notices

     11   

Section 5.03. Amendments and Waivers

     12   

Section 5.04. Governing Law

     12   

Section 5.05. Jurisdiction

     12   

Section 5.06. WAIVER OF JURY TRIAL

     13   

Section 5.07. Specific Enforcement

     13   

Section 5.08. Counterparts; Effectiveness; Third-Party Beneficiaries

     13   

Section 5.09. Entire Agreement

     14   

Section 5.10. Severability

     14   

Exhibit A       Joinder Agreement

  



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

STOCKHOLDERS’ AGREEMENT dated as of April 24, 2013 (this “Agreement”) among Gain
Capital Holdings, Inc., a Delaware corporation (the “Company”) and Gary Tilkin
(the “Stockholder”). If the Stockholder shall have Transferred any of his
Company Securities to any of his Permitted Transferees (as such terms are
defined below), the term “Stockholder” shall include such Permitted Transferees,
taken together.

W I T N E S S E T H :

WHEREAS, the Company and the Stockholder are parties to that certain Stock
Purchase Agreement dated as of April 24, 2013 (the “Stock Purchase Agreement”)
by and among the Company, the Stockholder and Global Futures & Forex, Ltd., a
Michigan corporation (capitalized terms used in this Agreement but not defined
herein shall have the meanings ascribed to them in the Stock Purchase
Agreement);

WHEREAS, in connection with the transactions contemplated by the Stock Purchase
Agreement, the Stockholder will acquire 4,944,165 shares of common stock, par
value $0.00001 per share, of the Company (together with any stock into which
such shares may thereafter be converted or changed, the “Common Stock”); and

WHEREAS, the Company and the Stockholder desire to make certain agreements
relating to the ownership and voting of the Company Common Stock owned by the
Stockholder, the composition of the Company’s Board of Directors (the “Board”)
and certain other matters;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) As used herein, the following terms have the
following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that no securityholder of the Company shall be deemed an Affiliate of
any other securityholder solely by reason of any investment in the Company. For
the purpose of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.



--------------------------------------------------------------------------------

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

“Closing” shall have the meaning set forth in the Stock Purchase Agreement.

“Company Securities” means (i) the Company’s common stock par value $0.00001 per
share, (ii) securities convertible into or exchangeable for such common stock,
(iii) any other equity or equity-linked security issued by the Company and
(iv) options, warrants or other rights to acquire such common stock or any other
equity or equity-linked security issued by the Company.

“Governmental Authority” means any transnational, domestic or foreign, federal,
state or local governmental authority, department, court, agency or official,
including any political subdivision thereof.

“Initial Ownership” means the 4,944,165 shares of Common Stock acquired by the
Stockholder at the Closing.

“Permitted Transferee” means

(i) (A) any Person to whom Company Securities are Transferred from the
Stockholder (1) by will or the laws of descent and distribution or (2) by gift
without consideration of any kind; provided that, in the case of clauses (1) and
(2), such transferee is an immediate family member or the lineal descendant,
executor, administrator or testamentary trustee of the Stockholder, (B) a trust
or partnership that is for the exclusive benefit of the Stockholder or his
Permitted Transferees under clause (A), (C) a business entity that is
wholly-owned by the Stockholder, or (D) a financial or banking institution
pursuant to a bona fide pledge (provided that (i) the loan, note or other
agreement secured by such pledge provides for full recourse against the
Stockholder and (ii) the fair market value of the Company Securities so pledged
as of the date of such loan, note or other agreement is greater than or equal to
200% of the principal amount of the loan, note or other agreement secured by
such pledge); and

(ii) any other Person with respect to which the Company shall have provided its
consent.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

 

2



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

“Subsidiary” means any entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are directly or indirectly owned by
the Company.

“Transfer” means, with respect to any Company Securities, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, lend, encumber, hypothecate
or otherwise transfer such Company Securities or any economic participation or
interest therein (including through hedging or other derivative transactions),
whether directly or indirectly, or agree, offer or commit to do any of the
foregoing (including by contract, option or other agreement or arrangement) and
(ii) when used as a noun, a direct or indirect sale, assignment, disposition,
exchange, pledge, loan, encumbrance, hypothecation or other transfer of such
Company Securities or any participation or interest therein (including through a
hedging or other derivative transaction) or any agreement, offer or commitment
to do any of the foregoing (including by contract, option or other agreement or
arrangement).

“Voting Securities” means, at any time, any class of Company Securities then
entitled to vote generally in the election of directors, including all shares of
Common Stock now owned or subsequently acquired by the Stockholder, however
acquired, whether through stock splits, stock dividends, reclassifications,
recapitalizations, similar events or otherwise.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

      Agreement    Preamble    Board    Recitals    Company    Preamble   
Common Stock    Recitals    e-mail    5.02    Fundamental Transaction    2.02   
Initial Lock-Up Date    3.04(b)    Offer    3.06(a)    Offer Notice    3.06(a)
   Offer Price    3.06(a)    Offered Securities    3.06(a)    Second Lock-Up
Date    3.04(c)    Standstill Period    2.03    Stockholder    Preamble    Stock
Purchase Agreement    Recitals    Term Loan    2.01(d)   

 

3



--------------------------------------------------------------------------------

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.

ARTICLE 2

BOARD RIGHTS; VOTING

Section 2.01. Stockholder Appointment to Company Board. (a) Subject to
Section 2.01(d), effective as of the Closing, the Board shall cause the number
of authorized members of the Board to be expanded by one member and shall
appoint the Stockholder as a Class II director. Subject to Sections 2.01(c) and
2.01(d), following such appointment, at any meeting of the stockholders of the
Company at which directors of the Board are to be elected, the Company will
include the Stockholder in the slate of directors recommended for election by
the Board to the stockholders of the Company and shall use commercially
reasonable efforts to procure the election or reelection, as the case may be, of
the Stockholder, including the solicitation of proxies in favor of such election
or reelection.

 

4



--------------------------------------------------------------------------------

(b) In the event of the resignation of the Stockholder, the Stockholder will not
be permitted to designate a replacement director. In the event of (i) the death
or (ii) removal or disqualification of the Stockholder including for his failure
to meet the eligibility standards established by the Nominating and Corporate
Governance Committee of the Board, the Stockholder will be permitted to
designate a replacement director.

(c) The Stockholder shall (i) at the time of initial appointment and at each
time the Stockholder or his replacement designated by the Stockholder pursuant
to Section 2.01(b) would be nominated for reelection, meet the eligibility
standards established by the Nominating and Corporate Governance Committee of
the Board and applicable to all board nominees and (ii) agree to resign in the
event the Stockholder’s term shall end as described in Section 2.01(d).

(d) If at any time after the Closing, (i) the Stockholder ceases to own Common
Stock in an amount equal to at least 20% of the Initial Ownership and (ii) the
principal amount of the term loan (the “Term Loan”) made pursuant to the Loan
and Security Agreement between the Stockholder and the Company dated as of the
date hereof (the “Loan and Security Agreement”) is less than 20% of the amount
of the Term Loan outstanding as of the Closing, the obligations of the Company
and the Board pursuant to this Section 2.01 shall cease and the Stockholder or
his replacement designee shall, upon the request of the Board of Directors of
the Company, promptly tender his or her resignation as a director of the Board.
For the avoidance of doubt, once the Stockholder loses the right to be appointed
to the Board, the Stockholder will not thereafter regain such right regardless
of any subsequent acquisitions of Company Securities by the Stockholder or any
change to the outstanding Company Securities by the Company that, in either
case, results in the Stockholder owning 20% or more of the Initial Ownership.

(e) The Company agrees to cause the individual designated pursuant to this
Section 2.01 to be nominated or appointed to serve as a director on the Board,
and to take all other necessary actions (including calling a special meeting of
the Board and/or stockholders) to ensure that the composition of the Board is as
set forth in this Section 2.01.

Section 2.02. Stockholder Voting Obligations. (a) From the date hereof until the
Stockholder ceases to own Common Stock in an amount equal to at least 20% of the
Initial Ownership the Stockholder agrees that, except with respect to a
Fundamental Transaction (as defined below), at any time the Stockholder is then
entitled to vote on any matter in his capacity as a stockholder of the Company,
the Stockholder shall vote his Voting Securities pro rata in accordance with the
vote of the other stockholders of the Company. The term “Fundamental
Transaction” means (i) any merger, share purchase, reorganization, consolidation
or other business combination involving the Company (whether in a single

 

5



--------------------------------------------------------------------------------

transaction or a series of related or substantially contemporaneous
transactions) in which, as a result of such transaction, (1) Company Securities
are converted into or exchanged for, or the holders of Company Securities
immediately before such transaction receive, cash, property, rights, securities
or other consideration (other than voting stock with substantially the same
rights and privileges in the Company or in such other Person surviving such
transaction or that is the issuer of the capital stock into which the Company
Securities are converted into or exchanged for) or (2) the holders of Voting
Securities immediately before such transaction possess less than 50% of the
outstanding voting power of the Company or such other Person surviving such
transaction, (ii) any tender offer for more than 50% of the outstanding Company
Securities or (iii) a sale, conveyance, exchange or transfer (for cash, shares
of stock, securities or other consideration) of all or substantially all of the
assets of the Company (whether in a single transaction or a series of related or
substantially contemporaneous transactions).

(b) If the Stockholder fails to vote his Voting Securities in accordance with
Section 2.02(a), the Stockholder shall, upon such failure to so vote, be deemed
immediately to have granted to the Company a proxy to vote the Stockholder’s
Voting Securities solely for the matter then presented to the Company’s
stockholders. The Stockholder acknowledges that each such proxy granted hereby,
including any successive proxy, if necessary, is being given to secure the
performance of an obligation hereunder, is coupled with an interest, and shall
be irrevocable until such obligation is performed.

Section 2.03 Stockholder Standstill.

(a) The Stockholder agrees that until the earlier of (x) the date on which the
Stockholder ceases to own Common Stock in an amount equal to at least 20% of the
Initial Ownership and (y) the date that is five years from the date hereof (the
“Standstill Period”), the Stockholder will not, directly or indirectly,
(i) subject to the rights of the Stockholder to vote his Voting Securities to
the extent permitted by Section 2.02, enter into or agree, offer, propose or
seek to enter into, or otherwise be involved in or part of, any Fundamental
Transaction, (ii) make, or in any way participate in, any “solicitation” of
“proxies” (as such terms are defined under Regulation 14A of the Exchange Act)
to vote, or seek to advise or influence any Person other than a Permitted
Transferree with respect to the voting of, any Voting Securities, (iii) form,
join or otherwise participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Voting Securities,
(iv) except (A) as contemplated by Section 2.01, (B) pursuant to his right
(subject to Section 2.02) to vote the Voting Securities held by the Stockholder
or (C) in connection with actions taken by him in his capacity as a member of
the Board or as a shareholder communicating with management or the Board on an
individual basis and in a manner not reasonably expected to require public
disclosure by the Company or the Stockholder, seek, propose or otherwise act in
concert with others to influence or control the management, Board or

 

6



--------------------------------------------------------------------------------

policies of the Company, (v) enter into any discussions, negotiations,
arrangements or understandings with any other Person with respect to any of the
foregoing activities or propose any of such activities to any other Person,
(vi) advise, assist, knowingly encourage, act as a financing source for or
otherwise invest in any Person in connection with any of the foregoing
activities or (vii) disclose any intention, plan or arrangement inconsistent
with any of the foregoing. The Stockholder agrees that it shall promptly advise
the Company of any inquiry or proposal made to the Stockholder with respect to
any of the foregoing.

(b) The Stockholder agrees that, during the Standstill Period, it will not,
directly or indirectly, (i) request that the Company amend or waive any
provision of this Section 2.03 (including this sentence) or (ii) take any
initiative with respect to the Company that, in each case, would reasonably be
expected to require the Company to make a public announcement regarding (A) any
of the activities referred to in Section 2.03(a) or (B) the possibility of the
Stockholder or any other Person acquiring control of the Company, whether by
means of a Fundamental Transaction or otherwise.

(c) For purposes of Section 2.03, the “Company” shall be deemed to include the
Company, any successor to or person in control of the Company, or any division
thereof or of any such successor or controlling person.

ARTICLE 3

RESTRICTIONS ON TRANSFER

Section 3.01. General Restrictions on Transfer. (a) The Stockholder agrees that
he shall not Transfer any Company Securities (or solicit any offers in respect
of any Transfer of any Company Securities) in contravention of (i) the terms and
conditions of this Agreement or (ii) so long as the Stockholder shall be a
member of the Board of Directors of the Company, the policies generally
applicable to all members of the Company’s Board of Directors, including any
policies relating to trading in any Company Securities. In addition, the
Stockholder agrees that he shall not Transfer any Common Stock (or solicit any
offers in respect of any Transfer of any Common Stock) (i) unless there is an
effective registration statement under the Securities Act covering such Common
Stock, the sale is made in accordance with Rule 144 under the Securities Act, or
such Transfer is exempt from registration requirements of the Securities Act or
(ii) if such Transfer (or solicitation of an offer of a Transfer) would violate
any other applicable securities or “blue sky” laws.

(b) Any attempt to Transfer any Company Securities in violation of this
Agreement shall be null and void, and the Company shall not, and shall cause any
transfer agent not to, give any effect in the Company’s stock records to such
attempted Transfer.

 

7



--------------------------------------------------------------------------------

Section 3.02. Legends. (a) In addition to any other legend that may be required,
each certificate for Common Stock issued to the Stockholder shall bear a legend
in substantially the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH. THIS SECURITY
IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE
STOCKHOLDERS’ AGREEMENT DATED AS OF APRIL 24, 2013, COPIES OF WHICH MAY BE
OBTAINED UPON REQUEST FROM GAIN CAPITAL HOLDINGS, INC. OR ANY SUCCESSOR THERETO.

(b) If any shares of Common Stock cease to be subject to any and all
restrictions on Transfer set forth in this Agreement, the Company, upon the
written request of the Stockholder as holder thereof, shall issue to the
Stockholder a new certificate evidencing such Common Stock without all or part
of the legend required by Section 3.02(a) (unless part of such legend is
required by applicable law) endorsed thereon.

Section 3.03. Permitted Transferees. Notwithstanding anything in this Agreement
to the contrary, the Stockholder may at any time Transfer any or all of his
Company Securities to one or more of his Permitted Transferees without the
consent of the Board so long as (a) such Permitted Transferee shall have agreed
in writing to be bound by the terms of this Agreement in the form of Exhibit A
attached hereto and (b) the Transfer shall not be in violation of
Section 3.01(a).

Section 3.04. Restrictions on Transfers by the Stockholder. (a) Prior to the
second anniversary of the date of this Agreement, the Stockholder may not
Transfer any Company Securities, except (i) to one or more of his Permitted
Transferees in accordance with Section 3.03, (ii) pursuant to Section 3.04(c) or
(iii) into a tender offer for the Company’s outstanding common stock on a pro
rata basis with all other stockholders of the Company.

(b) From the Closing until the date that is six months after the Closing Date
(the “Initial Lock-Up Date”), the Stockholder agrees that it shall not, without
the Company’s prior written consent, Transfer any Company Securities to any
Person other than a Permitted Transferee in accordance with Section 3.03.

 

8



--------------------------------------------------------------------------------

(c) Notwithstanding the restrictions of Section 3.04(a), but subject to
Section 3.06, the Stockholder may Transfer 16.67% of the Initial Ownership every
three months following the six month anniversary of the date of this Agreement,
plus any unsold allotment pursuant to this sentence which is not sold during any
prior three month period; provided, however, that prior to the second
anniversary of the date of this Agreement, such Transfers must be made in
compliance with the requirements of Rule 144 applicable to affiliates of the
Company (even if the Stockholder is not an affiliate of the Company at the time
of such Transfer).

Section 3.05. Notices Of Transfer. The Stockholder shall give the Company prompt
written notice of any Transfer of Company Securities prior to the second
anniversary of the date of this Agreement, and specify in such notice in
reasonable detail (i) the number of Company Securities so transferred and
(ii) in the event the number of Company Securities so transferred exceeds 1% of
the outstanding Company Securities, the identity of the transferee.

Section 3.06. Right Of First Refusal.

(a) Following the second anniversary of the date of this Agreement and
continuing until the Stockholder ceases to own Common Stock in an amount equal
to at least 20% of the Initial Ownership, the Stockholder shall not Transfer any
Common Stock except for Transfers (i) made in compliance with the requirements
of Rule 144 applicable to affiliates of the Company (even if the Stockholder is
not an affiliate of the Company at the time of such Transfer) or (ii) made in
compliance with this Section 3.06.

(b) In the event the Stockholder receives from or otherwise negotiates with a
third party an offer to purchase any or all of the Company Securities owned or
held by the Stockholder (an “Offer”) and the Stockholder intends to pursue the
Transfer of such Company Securities to such third party, the Stockholder shall
give notice (an “Offer Notice”) to the Company that it desires to accept the
Offer and that sets forth the number and kind of Company Securities (the
“Offered Securities”), the price per share that the Stockholder proposes to be
paid for such Offered Securities (the “Offer Price”) and all other material
terms and conditions of the Offer.

(c) The giving of an Offer Notice to the Company shall constitute an offer by
the Stockholder to Transfer the Offered Securities, in whole and not in part, to
the Company at the Offer Price and on the other terms set forth in the Offer
Notice. Such offer shall be irrevocable for 20 Business Days after receipt of
such Offer Notice by the Company. The offer may be accepted by the Company by
giving an irrevocable notice of acceptance to the Stockholder prior to the
expiration of such 20 Business-Day period.

 

9



--------------------------------------------------------------------------------

(d) If the Company accepts the offer to purchase all the Offered Securities, the
Company shall purchase and pay, by wire transfer of immediately available funds
to an account designated by the Stockholder, for all Offered Securities within
20 Business Days after the date on which all such Offered Securities have been
accepted.

(e) Upon the earlier to occur of (i) full rejection of the offer by the Company,
(ii) the expiration of the 20 Business Day period without the Company accepting
the offer to purchase all of the Offered Securities and, (iii) the failure to
obtain any required consent or regulatory approval for the purchase of all the
Offered Securities by the Company within 90 days of the Company’s acceptance of
the offer, the Stockholder shall have a 120-day period during which to effect a
Transfer to the third party making the Offer of any or all of the Offered
Securities on substantially the same or more favorable (as to the Stockholder)
terms and conditions as were set forth in the Offer Notice at a price not less
than the Offer Price; provided that the Transfer to such third party is not in
violation of applicable federal, state or foreign securities laws.

Section 3.07. Cooperation by the Company. The Company shall use commercially
reasonable efforts to satisfy the condition contained in Rule 144 under the
Securities Act with respect to Current Public Information and any other
conditions to make such Rule available to the Stockholder for the sale of Common
Stock, including filing with the Securities and Exchange Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Securities Exchange Act. In addition, the Company shall
furnish to the Stockholder so long as the Stockholder owns Common Stock,
promptly upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144.

ARTICLE 4

CERTAIN COVENANTS AND AGREEMENTS

Section 4.01. Termination. (a) This Agreement shall terminate in its entirety
upon the earlier of (i) the termination of the Stock Purchase Agreement in
accordance with its terms prior to the Closing, or (ii) if the Closing occurs,
the date on which the Stockholder’s number of shares of Common Stock
beneficially owned by the Stockholder falls below 2% of the outstanding Company
Securities; provided that in each case the provisions of Sections 5.02
(Notices), 5.04 (Governing Law), 5.05 (Jurisdiction), 5.06 (Waiver of Jury
Trial), 5.07 (Specific Enforcement), 5.08 (Counterparts; Effectiveness;
Third-party Beneficiaries), 5.09 (Entire Agreement) and 5.10 (Severability)
shall survive indefinitely.

 

10



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.01. Successors and Assigns. (a) This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns.

(b) Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto
pursuant to any Transfer of Common Stock or otherwise, except that any Permitted
Transferee acquiring Common Stock pursuant to Section 3.03 shall (unless already
bound hereby) execute and deliver to the Company an agreement to be bound by
this Agreement in the form of Exhibit A hereto and shall thenceforth be a
“Stockholder” for all purposes of this Agreement.

(c) Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

Section 5.02. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,

if to the Company, to:

Gain Capital Holdings, Inc.

135 US Highway 202/206

Suite 11

Bedminster, NJ 07921

Attention: Diego Rotsztain

Facsimile No.: (866) 861-1673

drotsztain@gaincapital.com

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Leonard Kreynin

Facsimile No.: (212) 701-5800

leonard.kreynin@davispolk.com

 

11



--------------------------------------------------------------------------------

if to the Stockholder, to:

Gary Tilkin

618 Kenmoor Ave S.E.

Grand Rapids, MI 49546

Facsimile No.: (616) 974-3663

gary.tilkin@gftmarkets.com (before Closing)

garytilkin618@gmail.com (after Closing)

with a copy to:

Sidley Austin LLP

One South Dearborn

Chicago, IL 60603

Attention: John O’Hare

Facsimile No.: (312) 853-7036

johare@sidley.com

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

Section 5.03. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 5.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to the
conflicts of laws rules of such state.

Section 5.05. Jurisdiction. The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising

 

12



--------------------------------------------------------------------------------

out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any case of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 5.02 shall
be deemed effective service of process on such party.

Section 5.06. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 5.07. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

Section 5.08. Counterparts; Effectiveness; Third-Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by all of the other
parties hereto. Until and unless each party has received a counterpart hereof
signed by the other parties hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication). No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.

 

13



--------------------------------------------------------------------------------

Section 5.09. Entire Agreement. This Agreement and the Stock Purchase Agreement
constitute the entire agreement among the parties with respect to the subject
matter of this Agreement and supersede all prior agreements and understandings,
both oral and written, among the parties hereto with respect to the subject
matter of this Agreement.

Section 5.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GAIN CAPITAL HOLDINGS, INC. By:  

/s/ Glenn H. Stevens

  Name:   Glenn H. Stevens   Title:   President and CEO STOCKHOLDER  

/s/ Gary L. Tilkin

  Name:   Gary L. Tilkin

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER TO STOCKHOLDERS’ AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Stockholders’ Agreement dated as of April 24, 2013 (the “Stockholders’
Agreement”) among GAIN Capital Holdings Inc. and Gary L. Tilkin, as the same may
be amended from time to time. Capitalized terms used, but not defined, herein
shall have the meaning ascribed to such terms in the Stockholders’ Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Stockholders’ Agreement as of the date hereof and shall have all of
the rights and obligations of a “Stockholder” thereunder as if it had executed
the Stockholders’ Agreement. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Stockholders’ Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

Date:                  ,         

 

[NAME OF JOINING PARTY] By:  

 

  Name:   Title: Address for Notices:

[Signature Page to Stockholders’ Agreement]